Baldwin, J., delivered the opinion of the Court
Terry, C. J., and Field, J., concurring.
This was a suit for the recovery of a mining-claim. Various errors have been assigned by the appellant, none of which, it seems to us, are well taken.
The vendors, who had sold to plaintiff by quit-claim-deed, were called by plaintiff, and objected to as incompetent, on the ground of interest; but it is well settled, on principle and authority, that the objection is not good.
It is also objected, that several leading questions were permitted to be asked of a witness; but if this were a reviewable error, if the record warranted the point, it is not, in this instance, well founded in fact.
The only question deserving of consideration arises from an instruction of the Court, as follows :
“That if the jury believe, from the evidence, that just after the discovery of the lead by Soulsby, and on his information, the Putoff claim was located, and his notice posted to the south of, and immediately adjoining, the Soulsby claim, and that the then direction of the lead so struck by Soulsby, at the time of posting such notice, was not known, and could not readily be traced; and if the jury believe, further, that Putoff intended, by such notice, to take up a claim on the lead which Soulsby had struck, and located his claim to the southward of the Soulsby claim, the part of the notice supposing the vein to run in a southwesterly direction, instead of nearly due south, would make no difference, and he would be entitled, on otherwise complying with the quartz-mining law, to hold the number of feet allowed by law on that lead, whether such lead lay in a southwesterly direction from the spot where Soulsby first struck it, and by whatever name it might be called.”
It seems, by the mining laws and regulations of the neighborhood, the locator of a quartz-lead has a right to alead taken up by him for a distance of nine hundred feet, upon complying with certain rules, one of which is, that he shall post up notice near the premises, stating his claim. A portion of this claim was un*449developed, and underground. The vein ran, as subsequently-ascertained, in a different direction from that given in the notice. The defendant claims by a location subsequent to plaintiff's, on the undeveloped portion of the vein, which was out of the direction indicated in the notice. We think that this mis-description in the notice does not vitiate the plaintiff’s claim. The main thing was the vein; this it was that was intended to be taken up, and the exact direction could not, of course, be ascertained or accurately described until the vein was followed up, or explored.
All the questions as to the prior location, abandonment, credibility of witnesses, etc., were fairly submitted to the jury, and we can not undertake, in a case which seems to be peculiarly appropriate for their action, to say that they erred in passing upon contested facts.
The judgment is affirmed.